Decided in this case that where a wife files a bill against her husband for a divorce on the ground of adultery, and the husband is ordered to pay a certain sum to her as alimony, during the litigation, the husband is bound to pay w-hatever becomes due and payable under sucii order before the final decree in the cause is made, notwithstanding the complainant’s bill is dismissed, with costs, upon the hearing. And that such sum cannot be offset by *Mm against the costs; but that where the alimony is directed to be paid semi-annually, the alimony for the current half year which lias not expired when the bill is dismissed falls with the suit. ‘ Order permitting complainant to take out a precept, for the $50 which the defendant was in contempt for not paying before the bill was dismissed.